Exhibit 10.14.5

Form of Stock Option Agreement (Senior Officer Residing in the United Kingdom)

In Connection with the 2007 Stock Incentive Award Plan and

United Kingdom 2002 Approved Stock Option Subplan

Name of Optionee:

Number of Approved Options, each one for one share of Coca-Cola Enterprises
common stock:

Grant Date:

Option Exercise Price:

Conditions for Vesting:

The terms and conditions applicable to the grant of approved stock options
(“Approved Options”) made by Coca-Cola Enterprises Inc. (the “Company”) to
employees in the United Kingdom on the Grant Date specified above. This grant
was made under the Coca-Cola Enterprises Inc. 2001 Stock Option Plan (the
“Plan”) and the United Kingdom 2002 Approved Stock Option Subplan (the
“Subplan”), the terms of which are incorporated into this document. (In the
event of any conflict between the rules of the Plan and the Subplan, the
provisions of the Subplan will prevail. All capitalized terms in this Approved
Option Agreement (the “Agreement”) shall have the meaning assigned to them in
this Agreement, the Plan or the Subplan.

 

1. Duration of Options. Unless an earlier expiration date applies as a result of
your termination of employment, the Approved Options granted expire on [insert
date 10 years from the Grant Date].

 

2. Exercise of Options After Termination. Except as provided under the
Conditions for Vesting, above, your unvested Approved Options will be forfeited
if your employment terminates before the conditions for vesting are satisfied.
Any Approved Options that are, or become, vested at the time of your termination
of employment may be exercised only up to the earliest of [insert date 10 years
from the Grant Date], or

 

  a. 36 months after your termination because of Disability, redundancy (within
the meaning of the Employment Rights Act 1996) or termination of employment with
the Company or an Affiliated Company on or after the Compulsory Retirement Age,
to the extent permitted under local law.

 

  b. 12 months after your termination because of death.

 

  c. The remaining term of the Approved Option after your involuntary
termination of employment by the Company or an Affiliated Company without Cause
within 24 months of a Change in Control of the Company.

 

  d. 6 months after your termination for any other reason.

 

3. Definitions. For purposes of this grant, the following definitions apply:

 

  a. “Affiliated Company” includes a company of which the Company owns at least
20% of the voting stock or capital. The Coca-Cola Company or a company that is
at least 20% owned by The Coca-Cola Company is also considered an Affiliated
Company if the Company agrees to this subsequent employment.



--------------------------------------------------------------------------------

  b. “Compulsory Retirement Age” means age 65, or such other age, when an
employee of an Affiliated Company in the UK shall be required to retire from
employment, in the absence of a request to work beyond such age that is approved
by such Affiliated Company.

 

  c. “Disability” means the Option Holder’s inability, by reason of a medically
determinable physical or mental impairment, to engage in any substantial gainful
activity, which condition, in the opinion of a physician approved of by the
Company, is expected to have a duration of not less than one year.

 

  d. “Cause” means (i) willful or gross misconduct by the Option Holder that is
materially detrimental to the Company or an Affiliated Company or (ii) acts of
personal dishonesty or fraud toward the Company or an Affiliated Company.

 

  e. “Change in Control,” solely for the purposes of Sections 2(c) and 4(c)
above, shall be deemed to have occurred under any of the circumstances described
below in subsections (i) through (iv):

(i) If any “person”, except for:

the Company or any subsidiary of the Company;

a trustee or other entity holding securities under any employee benefit plan of
the Company or any subsidiary of the Company; and

The Coca-Cola Company, but only to the extent of its “current ownership”

is or becomes the “beneficial owner” directly or indirectly, of securities of
the Company representing more than 20% of the combined total voting power of the
Company’s then-outstanding securities.1

(ii) If during any period of two consecutive years,

 

  - the individuals constituting the Board of Directors of the Company (the
“Board”) at the beginning of the two-year period; and

 

  - any new Director — except for a director designated by a person who has
entered into an agreement with the Company to effect a “change in control”
described in (i), (iii) or (iv) — whose election by the Board or nomination for
election by the Company’s shareholders was approved by a vote of at least
two-thirds of the Board then still in office who were either directors at the
beginning of the two-year period or whose election or nomination for election
was previously so approved,

cease for any reason to constitute at least a majority of the Board.

(iii) If the shareholders of the Company approve a merger, consolidation or
share exchange with any other “person”, other than:

 

  - a merger, consolidation or share exchange that would result in the voting
securities of the Company outstanding immediately prior to such event continuing
to represent (either by remaining outstanding or being converted into voting
securities of either

(A) the surviving entity or

 

1

As used in this definition of “Change in Control:”

- “person” is used as defined in Sections 13(d) and 14(d) of the U.S. Securities
Exchange Act of 1934 (as amended);

- “beneficial owner” is used as defined in Rule 13d-3 of the U.S. Securities
Exchange Act of 1934 (as amended), and

- “current ownership” of The Coca-Cola Company means that entity’s direct and
indirect beneficial ownership of no more than an aggregate of 168,956,718 shares
of the Company’s common stock (including shares of the Company’s common stock
issuable upon the exercise, exchange or conversion of securities exercisable or
exchangeable for, or convertible into, shares of the Company’s common stock),
the aggregate number being subject to adjustment for subsequent stock splits or
dividends payable in stock that are applicable to all shares of the Company’s
common stock.

 

2



--------------------------------------------------------------------------------

(B) another entity that owns, directly or indirectly, the entire voting interest
in the surviving entity (the “parent”))

more than 50% of the voting power of the voting securities of the Company or the
surviving entity (or its “parent”) outstanding immediately after such event; or

 

  - a merger or consolidation effected to implement a recapitalization of the
Company in which no “person” acquires more than 30% of the combined voting power
of the Company’s then-outstanding securities;

then, a “change in control” shall have occurred immediately prior to such
merger, consolidation or share exchange.

(iv) The shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets (or any transaction having a similar
effect).

 

4. Nontransferability of Options. Notwithstanding the terms of the Plan to the
contrary, Approved Options granted herein may not be transferred except as set
forth in the Subplan.

 

5. Exercise of Options. By following the procedures established from time to
time by the Company, you may exercise your Approved Options in either of these
two ways:

 

  a. Deliver a cheque for the Option Price, together with a notice of exercise.

 

  b. Through a broker that handles the transaction for you.

 

6. Responsibility for Taxes. By accepting this grant, you also acknowledge that,
regardless of any action the Company or your employer takes with respect to any
or all income tax, Primary or Secondary Class 1 National Insurance
Contributions, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items legally
due by you is and remains your responsibility and that the Company and/or your
employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Approved Options,
including the grant, vesting or exercise of the Approved Options, the subsequent
sale of shares of Stock acquired pursuant to such exercise and the receipt of
any dividends; and (ii) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the Approved Options to reduce
or eliminate your liability for Tax-Related Items or achieve any particular tax
result.

Prior to and as a condition of the exercise of the Approved Options, you will
pay or make adequate arrangements satisfactory to the Company and/or your
employer to satisfy all withholding obligations of the Company and/or your
employer. In this regard, you authorize the Company and/or your employer to
withhold all applicable Tax-Related Items legally payable by you from your wages
or other cash compensation paid to you by the Company and/or your employer or
from proceeds of the sale of the shares. Alternatively, or in addition, if
permissible under UK law, the Company may (i) sell or arrange for the sale of
shares that you acquire to meet the withholding obligation for Tax-Related
Items, and/or (ii) withhold in shares, provided that the Company only withholds
the amount of shares necessary to satisfy the minimum withholding amount.
Finally, you will pay to the Company or your employer any amount of Tax-Related
Items that the Company or your employer may be required to withhold as a result
of your participation in the Plan and the Subplan or your purchase of shares
that cannot be satisfied by the means previously described. The Company may
refuse to honor the exercise and refuse to deliver the shares of Stock or the
proceeds of the sale of shares to you if you fail to comply with your
obligations in connection with the Tax-Related Items.

You agree and authorize that any withholding, deduction or payment indicated
above must occur within 90 days after any tax liability arises in connection
with the Approved Options (the “Due Date”). In the event that the Company and/or
your employer are unable to withhold or collect any income tax due by the Due
Date, you agree that the amount of uncollected tax shall constitute a loan owed
by you to your employer and interest will be

 

3



--------------------------------------------------------------------------------

charged at HM Revenue & Customs’ official rate of interest. You further agree
that the loan will be immediately repayable and the Company and/or your employer
may recover it at any time thereafter by any of the means referred to in the
preceding paragraph. You also authorize the Company to withhold the transfer of
any shares unless and until the loan is repaid in full.

 

7. Applicable UK Taxes. There will be no income tax or National Insurance
Contributions due on the exercise of the Approved Options where, in addition to
complying with the rules of the Subplan, an exercise takes place: (i) while the
Subplan remains approved by HM Revenue & Customs; and either (ii) on or after
three years from the date of grant or, (iii) if earlier than three years from
the date of grant, within six months of the termination of your termination of
employment by reason of injury, Disability, redundancy (within the meaning of
the Employment Rights Act 1996) or retirement (on or after the retirement age
specified in Rule 5(a) of the Subplan).

 

8. Nature of Grant. In accepting the grant, you are acknowledging that:

 

  a. the Plan and the Subplan are established voluntarily by the Company, are
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, unless otherwise provided in the Plan, the Subplan or
this Agreement;

 

  b. the grant of Approved Options is voluntary and occasional and does not
create any contractual or other right to receive future grants of stock options,
or benefits in lieu of stock options, even if stock options have been granted
repeatedly in the past;

 

  c. all decisions with respect to this grant of Approved Options and future
stock option grants, if any, will be at the sole discretion of the Company and
the Approved Options are not an employment condition for any purpose including,
but not limited to, for purposes of any legislation adopted to implement EU
Directive 2000/78/EC of November 27, 2000;

 

  d. your participation in the Plan and the Subplan is voluntary;

 

  e. your participation in the Plan and the Subplan shall not create a right to
further employment with your employer and shall not interfere with the ability
of your employer to terminate your employment relationship at any time with or
without Cause;

 

  f. the Approved Options and the shares of Stock subject to the Approved
Options are not intended to replace any pension rights or compensation;

 

  g. the Approved Options and the shares of Stock subject to the Approved
Options are an extraordinary item that do not constitute compensation of any
kind for services of any kind rendered to the Company, an Affiliated Company or
to your employer, and which are outside the scope of your employment contract,
if any;

 

  h. the Approved Options are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, dismissal, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company or your employer;

 

  i. neither the Approved Option grant nor any provision of this Agreement, the
Plan, the Subplan or the policies adopted pursuant to the Plan or the Subplan
confer upon you any right with respect to employment or continuation of current
employment with the Company, your employer or any Affiliated Company;

 

  j. the future value of the underlying shares of Stock is unknown and cannot be
predicted with certainty;

 

  k. if the underlying shares of Stock do not increase in value, the Approved
Options will have no value;

 

  l. if you exercise your Approved Options and obtain shares of Stock, the value
of those shares of Stock acquired upon exercise may increase or decrease in
value, even below the Option Price;

 

4



--------------------------------------------------------------------------------

  m. in consideration of the grant of the Approved Options, no claim or
entitlement to compensation or damages shall arise from forfeiture of the
Approved Options or shares of Stock purchased through exercise of the Approved
Options resulting from termination of your employment by the Company or your
employer (for any reason whatsoever and whether or not in breach of local labor
laws) and you irrevocably release the Company and your employer from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then you shall be deemed
irrevocably to have waived your entitlement to pursue such claim; and

 

  n. in the event of termination of your employment (whether or not in breach of
local labor laws), your right to receive stock options and vest in the Approved
Options under the Plan and the Subplan, if any, will terminate effective as of
the date that you are no longer actively employed and will not be extended by
any notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of termination of employment (whether or not in breach
of local labor laws), your right to exercise the Approved Options after
termination of employment, if any, will be measured by the date of termination
of your active employment and will not be extended by any notice period mandated
under local law; the Board/Committee shall have the exclusive discretion to
determine when you are no longer actively employed for purposes of your Approved
Options.

 

9. Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal
data, as described in this Agreement, by and among, as applicable, your
employer, the Company and its Affiliated Companies, including the Participating
Companies, for the exclusive purpose of implementing, administering and managing
your participation in the Plan and the Subplan.

You understand that the Company and your employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, residency status, any
shares of stock or directorships held in the Company, details of all Approved
Options or any other entitlement to shares of Stock granted, canceled, vested,
unvested or outstanding in your favor, for the purpose of implementing,
administering and managing the Plan and the Subplan (“Data”). You understand
that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan and the Subplan, that
these recipients may be located in your country, or elsewhere, including outside
the European Economic Area, and that the recipient’s country may have different
data privacy laws and protections than your country. You understand that you may
request a list with the names and addresses of any potential recipients of the
Data by contacting your local human resources representative. You authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing your
participation in the Plan and the Subplan, including any requisite transfer of
such Data as may be required to a broker or other third party with whom you may
elect to deposit any shares of Stock acquired upon exercise of the Approved
Option. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan and the Subplan.
You understand that you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consent herein, in any case without
cost, by contacting in writing your local human resources representative. You
understand that refusal or withdrawal of consent may affect your ability to
participate in the Plan and the Subplan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.

 

10. Governing Law. The Approved Option grant and the provisions of this
Agreement are governed by, and subject to, the laws of the State of Georgia,
U.S.A., (excluding Georgia’s conflict of laws provision). For purposes of
litigating any dispute that arises under this grant or the Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of
Georgia, and agree that such litigation shall be conducted in the courts of Cobb
County, Georgia, or the federal courts for the United States for the Northern
District of Georgia, and no other courts, where this grant is made and/or to be
performed.

 

11.

Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to current or future participation in the Plan and the
Subplan or future options that may be granted under the Plan or the Subplan by
electronic means or to request your consent to participate in the Plan or the
Subplan by electronic

 

5



--------------------------------------------------------------------------------

 

means. You hereby consent to receive such documents by electronic delivery and,
if requested, to agree to participate in the Plan or the Subplan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

 

12. Severability. If one or more of the provisions of this Agreement shall be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and the invalid, illegal or unenforceable provisions shall
be deemed null and void; however, to the extent permissible by law, any
provisions which could be deemed null and void shall first be construed,
interpreted or revised retroactively to permit this Agreement to be construed so
as to foster the intent of this Agreement, the Plan and the Subplan.

 

13. Deemed Acceptance of Grant. There is no need to acknowledge your acceptance
of this grant of Options, as you will be deemed to have accepted the grant and
the terms and conditions of the Subplan and this document unless you notify the
Company in writing within sixty days that you have declined this grant.

 

14. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Stock. You are hereby advised to consult with your own personal tax, legal
and financial advisors regarding your participation in the Plan before taking
any action related to the Plan.

 

15. Plan Administration. The Company is the administrator of the Plan and the
Subplan, whose function is to ensure the plan is managed according to its
respective terms and conditions. Questions pertaining to the Plan or the Subplan
should be directed to:

COCA-COLA ENTERPRISES INC.

STOCK PLAN ADMINISTRATOR

P.O. BOX 723040

USA, ATLANTA, GA 31139-0040

(001) 770-989-3000

Exhibit: 2002 United Kingdom Approved Stock Option Subplan

 

6



--------------------------------------------------------------------------------

LOGO [g13868ex10_145pg1.jpg]

Exhibit

RULES OF THE

COCA-COLA ENTERPRISES INC

UK 2002 APPROVED STOCK OPTION SUBPLAN

 

1. CERTAIN DEFINITIONS

In this Subplan:

 

“Approved Control”

   has the meaning in section 840 of the Taxes Act.

“Approved Option”

   means a right to acquire Stock granted pursuant to and in accordance with
this Subplan.

“the Auditors”

   means the Auditors for the time being of the company.

“Coca-Cola Enterprises Inc.”

   means the company and every company which is under the Approved Control of
the company.

“the Code”

   means the US Internal Revenue Code of 1986 as amended from time to time.

“the Committee”

   means the Compensation Committee serving at the pleasure of the Board of
Directors of the Company;

“the Company”

   means Coca-Cola Enterprises Inc;

“Material Interest”

   has the same meaning as in section 187(3) of the Taxes Act;

“Option Holder”

   means a person to whom a subsisting Approved Option has been granted.

“Participating Company”

   means Coca-Cola Enterprises Inc. and any other company of which it has
Approved Control and which is for the time being nominated by the Committee to
be a Participating Company.

“the Plan”

   means the Coca-Cola Enterprises Inc. Stock Option Plan as amended and
extended from time to time;

“Stock”

   means unrestricted Common Stock, par value $1.00 per share, of the Company
which satisfies the conditions of paragraphs 10-14 inclusive of Schedule 9 of
the Taxes Act.

“this Subplan”

   means the Coca-Cola Enterprises Inc. UK 2002 Approved Stock Option Subplan,
as amended from time to time.

“Subsisting Option”

   means an Approved Option which has neither lapsed nor been exercised.

“the Taxes Act”

   means the (UK) Income and Corporation Taxes Act 1988.

Words and expressions not defined in this Rule 1 have the same meaning as in
Section 185 and Schedule 9 of the Taxes Act and any reference in this Subplan to
any enactment includes a reference to that enactment as from time to time
modified and extended.



--------------------------------------------------------------------------------

2. PURPOSE

The Company has established the Coca Cola Enterprises Inc 2002 Stock Option Plan
(the Plan) and under that plan the Committee can establish such rules and
regulations as it deems necessary and advisable for the proper administration of
the Plan. Under those powers the Committee has established this Subplan with the
intention that it be approved by the UK Inland Revenue under the provisions of
Schedule 9 of the Taxes Act. Where the Committee wishes to grant stock options
to acquire shares of stocks to employees of the Company’s UK subsidiaries, such
options may be granted subject to and in accordance with the rules of this
Subplan rather than under the rules of the Plan. This will not preclude the
Committee also granting other options to an employee under the provisions of the
Plan.

Options granted under this Subplan shall be referred to as Approved Options
which will not include or in any way be linked with awards under the Plan which
are excluded from this Subplan. In particular, Section 6 (Extension of the Terms
of Options) of the Plan shall not apply to Approved Options granted under this
Subplan.

In all cases of grants of Approved Options to employees of the Company’s UK
subsidiaries, the rules of this Subplan shall be strictly observed. For the
purposes of the Plan, the rules of the Subplan shall be incorporated into and
made part of the Administrative Procedure for Stock Option Grants insofar as
grants of Approved Options to employees of the Company’s UK subsidiaries are
concerned.

 

3. ELIGIBILITY

 

  (a) Approved Options may only be granted to any full-time director employed by
the Participating Company (who is required to devote to his duties not less than
25 hours per week to his duties, excluding meal breaks) or to any employee of
the Participating Company.

 

  (b) Approved Options may not be granted to persons designated as members of
the Committee and such other persons as the Board of Directors shall designate
as persons who will be appointed as members of the Committee more than one year
following the date of such designation.

 

  (c) Approved Options may not be granted to any person at any time when he has
within the preceding 12 months had a Material Interest in a close company being
either the Company or a company which has Approved Control of the Company or is
a member of a consortium which owns the Company.

 

  (d) Approved Options granted to any person shall be limited and take effect so
that the aggregate market value of the stock subject to that Approved Option,
when aggregated with the market value of stock subject to Subsisting Options,
shall not exceed £30,000. Subsisting option shall include all Options granted
under this Subplan or any other plan, not being a savings related option scheme,
which has or may be established by the Company or any associated company and
approved under Schedule 9 of the Taxes Act. For the purpose of determining this
limit the Option Price of the Stock shall be converted to pounds sterling using
the exchange rate quoted in the Wall Street Journal for the day coinciding with
or if there is no rate quoted for that day, then the last day prior to the
actual option grant date on which an exchange rate was quoted. When aggregating
the Option Price of Approved Options granted at different times the Option Price
of Subsisting Options shall taken as the pound sterling value as at the date of
grant of each Subsisting Option.

 

4. GRANT OF APPROVED OPTIONS

 

  (a) Approved Options may only be granted pursuant to and in accordance with
this Subplan after the date on which formal approval under Schedule 9 of the
Taxes Act has been obtained.

 

  (b) The date of grant of an Approved Option shall be the date of the
Committee’s authorization of such grant which shall be notified to the Option
Holder as soon as possible after that date.

 

  (c) The grant of an Approved Option shall be evidenced by the Company issuing
an Approved Option agreement which shall be in the form of the Schedule attached
hereto which sets out the terms and conditions not inconsistent with the rules
of this Subplan on which the options are granted and may be exercised. No
additional terms or conditions may be imposed without the prior approval of the
Board of Inland Revenue.

 

2



--------------------------------------------------------------------------------

5. EXERCISE OF APPROVED OPTIONS

 

  (a) Approved Options may not be exercised in whole or in part at any time
prior to the expiration of one year from the date of grant. Thereafter, Approved
Options may be exercised at such time or times, which may or may not be
conditional on the price of the Company’s Stock as quoted on the New York Stock
Exchange reaching predetermined levels, as set out in the Approved Option
agreement issued to the Option Holder under Rule 4(c).

 

  (b) Approved Options may not in any event be exercised later than the tenth
anniversary of the date of grant.

 

  (c) Approved Options may not be exercised at any time when the option holder
has, or has within the preceding 12 months, had a Material Interest in a close
company being either the Company or a company which has Approved Control of the
Company or is a member of a consortium which owns the Company.

 

  (d) An Approved Option shall be exercisable by notice in writing (in the form
prescribed by the Committee) given by the Option Holder (or his personal
representatives or the Company’s designated agent) to the Company (or its
designated agent). The notice of exercise of the Approved Option shall

 

  (i) be accompanied by payment directly from the Option Holder in cleared funds
for the aggregate of the Option Prices payable; or

 

  (ii) give details of payment arrangements with the Company’s designated agent,
which arrangements shall have been approved in advance with the Inland Revenue.

 

  (e) Following exercise of the Approved Option in accordance with Rule 5(d) of
this Subplan, Stock shall be allocated and issued within 30 days of exercise.
Except for any rights determined by reference to a date preceding the date of
allotment, such stock shall rank pari-passu with other Stock of the same class
in issue at the date of allotment.

 

6. TERMINATION OF EMPLOYMENT

 

  (a) In the event that the Option Holder’s employment terminates before the
first anniversary of the date of grant, Approved Option shall be automatically
cancelled upon the termination of the Option Holder’s employment. Where the
employment terminates after the first anniversary of the date of grant, any
Approved Option which cannot be exercised at the date of termination shall be
automatically cancelled upon termination of the employment.

 

  (b) Subject to paragraph (c) and (d) below any Approved Option which can be
exercised at the date of termination of the Option Holder’s employment must be
exercised within 6 months of the date of termination of the employment subject
to the discretion of the Committee which discretion must be exercised fairly and
reasonably in favour of the Option Holder, to extend the period for exercise
provided that Rule 5(b) of this Subplan is not breached.

 

  (c) Upon termination of the Option Holder’s employment for retirement on or
after the Option Holder’s Normal Retirement Date under a pension plan sponsored
by the Company or a Subsidiary or by reason of disability (as defined in such
pension plan) or redundancy or by resignation of the Option Holder for any
reason with the consent of the Committee the Approved Option shall remain fully
exercisable for a period of thirty six months after the date of such termination
subject to the discretion of the Committee which discretion must be exercised
fairly and reasonably in favour of the Option Holder, to extend the period for
exercise provided that Rule 5(b) of this Subplan is not breached.

 

3



--------------------------------------------------------------------------------

  (d) In the event of the death of the Option Holder, whether before or after
the termination of the Option Holder’s employment, the Approved Option shall be
fully exercisable by the personal representative of the Option Holder for a
period of 12 months from the date of the death of the Option Holder but in no
event later than the expiration of the option under Rule 5(b) of this Subplan.

 

7. OPTION PRICE

 

  (a) The price per share of Stock payable upon the exercise of an Approved
Option shall not be less than 100% of the Market Value per share of Stock on the
date such Approved Option is granted and shall be payable in cash or cheque in
lawful money of the United States of America.

 

  (b) For the purposes of this Subplan the Market Value of the Stock shall be
calculated to be the average of the highest and lowest value as reflected on the
composite tape of New York Stock Exchange issued on the option grant date or on
the next preceding day if such date was not a trading day.

 

8. NON TRANSFERABILITY OF APPROVED OPTIONS

Approved Options granted under this Subplan shall not be assigned, pledged or
otherwise transferred except by will or by the laws of descent and distribution
and during the lifetime of an Option Holder the option shall be exercised only
by such an Option Holder or the option Holder’s guardian or legal
representative.

 

9. EXCHANGE OF APPROVED OPTIONS ON A TAKEOVER

 

  (a) If any company (“the Acquiring Company”) obtains Approved Control of the
Company within the circumstances specified in paragraph 15(1) of Schedule 9 to
the Taxes Act, any Option Holder may, by agreement with the Acquiring Company at
any time within the period specified in paragraph 15(2) of that Schedule,
release his Approved Option (“the Old Option”) in consideration of the grant to
him of a new approved option (“the New Option”) which is equivalent to the Old
Option (by virtue of satisfying the requirements of paragraph 15(3) of Schedule
9 of the Taxes Act) but relates to shares in a different company (whether the
Acquiring Company itself or another company within its group).

 

  (b) Where any New Options are granted pursuant to Rule 9(a) of this Subplan
they shall be regarded for the purposes of the subsequent application of the
provisions of this Subplan as having been granted at the time when the
corresponding Old Options were granted and, with effect from the date on which
the New Options are granted:

 

  (i) save for the definitions of “Participating Company” in Rule 1 of this
Subplan, references to “the Company” (including the definition in Rule 1 of this
Subplan) shall be construed as being references to the Acquiring Company or such
other company to whose shares the New Options relate; and

 

  (ii) references to “Stock” (including the definition in Rule 1 of this
Subplan) shall be construed as being references to shares in the Acquiring
Company or shares in such other company to which the New Options relate but
references to Participating Company shall continue to be construed as if
references to the Company were references to Coca Cola Enterprises Inc.

 

10. VARIATION OF SHARE CAPITAL

In the event of any capitalization or rights issue or any consolidation,
sub-division or reduction of capital by the Company, the number of shares of
stock subject to any Approved Option and the option price (as defined in Rule 7)
for each of those shares of Stock shall be adjusted in such manner as the
Auditors, after consultation with the Committee, confirm to be fair and
reasonable provided that:

 

  (a) the aggregate amount payable on the exercise of an Approved Option in full
is not increased;

 

4



--------------------------------------------------------------------------------

  (b) the option price for the stock is not reduced below its nominal value;

 

  (c) no adjustment shall be made without the prior approval of the Board of
Inland Revenue; and

 

  (d) following the adjustment the stock continues to satisfy the condition
specified in paragraphs 10 to 14 inclusive of Schedule 9 of the Taxes Act.

 

11. AMENDMENT OF THIS SUBPLAN

The Committee may not make any amendment to this Subplan or to the form of words
used in the UK Approved Option agreement without first obtaining the approval of
the Board of Inland Revenue.

 

5